In a matrimonial action in which the parties were divorced by judgment dated October 8, 1982, the plaintiff husband appeals from so much of an order of the Supreme Court, Suffolk County (Fierro, J.), dated March 5, 1986, as denied his application for reimbursement of expenditures for capital repairs and improvements made on the former marital residence.
Ordered that the order is affirmed insofar as appealed from, with costs.
Trial Term properly determined that the separation agreement between the parties represents the full intent and obligation of the parties, and, absent any language imposing an obligation upon the defendant wife for the reimbursement to the plaintiff for his capital expenditures for repairs and improvements to the premises, the court should not find that such a provision is implied (see, Ives v Ives, 96 AD2d 643; Mitchell v Mitchell, 82 AD2d 849). Brown, J. P., Eiber, Kunzeman and Sullivan, JJ., concur.